
	
		IB
		Union Calendar No. 223
		112th CONGRESS
		1st Session
		H. R. 2167
		[Report No.
		  112–327]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 14, 2011
			Mr. Schweikert (for
			 himself, Mr. Himes,
			 Mr. Canseco,
			 Mr. Quigley,
			 Mr. Jones,
			 Mr. Perlmutter,
			 Mrs. Biggert, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			December 12, 2011
			Additional sponsors: Mr.
			 Campbell, Mr. McHenry,
			 Mr. Manzullo,
			 Mr. Latta,
			 Mr. Polis,
			 Mr. Meeks,
			 Mr. Hurt, Ms. Loretta Sanchez of California,
			 Mr. Welch,
			 Mr. Boren,
			 Mr. Fitzpatrick,
			 Ms. Hayworth,
			 Mr. Ackerman,
			 Mr. Dold, Mrs. Maloney, Mr.
			 Hinojosa, Mr. Smith of
			 Washington, Mr. Carney,
			 Mr. Connolly of Virginia, and
			 Mr. Kline
		
		
			December 12, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend the Securities Exchange Act of
		  1934 to change the threshold number of shareholders for required registration
		  under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Private Company Flexibility and Growth
			 Act.
		2.Threshold for
			 registrationSection
			 12(g)(1)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(1)(B)) is
			 amended by striking shall— and all that follows through
			 register and insert shall, within 120 days after the last
			 day of its first fiscal year ended on which the issuer has total assets
			 exceeding $10,000,000 and a class of equity security (other than an exempted
			 security) held of record by 1,000 persons, register.
		3.Accredited
			 investors and employeesSection 12(g)(5) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78l(g)(5)) is amended by adding at the end the
			 following: For purposes of determining whether an issuer is required to
			 register a security with the Commission pursuant to paragraph (1), the
			 definition of held of record shall not include securities held
			 by persons who qualify as accredited investors (as that term is defined by the
			 Commission) or securities that are held by persons who received the securities
			 pursuant to an employee compensation plan in transactions exempted from the
			 registration requirements of section 5 of the Securities Act of
			 1933..
		4.Commission
			 rulemakingThe Securities and
			 Exchange Commission shall revise the definition of held of
			 record pursuant to section 12(g)(5) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78l(g)(5)) to implement the amendment made by section 2. The
			 Commission shall also adopt safe harbor provisions that issuers can follow when
			 determining whether holders of their securities are accredited investors or
			 that holders of their securities received the securities pursuant to an
			 employee compensation plan in transactions that were exempt from the
			 registration requirements of section 5 of the Securities Act of 1933.
		
	
		1.Short titleThis Act may be cited as the
			 Private Company Flexibility and Growth
			 Act.
		2.Threshold for
			 registrationSection 12(g)(1)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(1)) is amended by
			 striking shall— and all that follows through the first instance
			 of register and insert shall, within 120 days after the
			 last day of its first fiscal year ended on which the issuer has total assets
			 exceeding $10,000,000 and a class of equity security (other than an exempted
			 security) held of record by 1,000 persons, register.
		3.EmployeesSection 12(g)(5) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78l(g)(5)) is amended by adding at the end the
			 following: For purposes of determining whether an issuer is required to
			 register a security with the Commission pursuant to paragraph (1), the
			 definition of held of record shall not include securities held
			 by persons who received the securities pursuant to an employee compensation
			 plan in transactions exempted from the registration requirements of section 5
			 of the Securities Act of 1933..
		4.Commission
			 rulemakingThe Securities and
			 Exchange Commission shall revise the definition of held of
			 record pursuant to section 12(g)(5) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78l(g)(5)) to implement the amendment made by section 2. The
			 Commission shall also adopt safe harbor provisions that issuers can follow when
			 determining that holders of their securities received the securities pursuant
			 to an employee compensation plan in transactions that were exempt from the
			 registration requirements of section 5 of the Securities Act of 1933.
		
	
		December 12, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
